Case 5:19-cv-02158-PSG-KK Document 23 Filed 04/24/20 Page 1 of 4 Page ID #:378


   1 MCGUIREWOODS LLP
       Matthew C. Kane (SBN 171829)
   2      Email: mkane@mcguirewoods.com
       Sabrina A. Beldner (SBN 221918)
   3      Email: sbeldner@mcguirewoods.com
       Amy. E. Beverlin (SBN 284745)
   4      Email: abeverlin@mcguirewoods.com
       Ashley R. Li (SBN 317305)
   5      Email: ali@mcguirewoods.com
       1800 Century Park East, 7th Floor
   6   Los Angeles, CA 90067-1501
       Telephone: 310.315.8200
   7   Facsimile: 310.315.8210
   8 Attorneys for Defendants WATKINS AND SHEPARD TRUCKING, INC.
       and SCHNEIDER NATIONAL CARRIERS, INC.
   9
                             UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11

  12 ALEJANDRO ROMERO, on his own              CASE NO. 5:19-cv-02158-PSG (KKx)
     behalf and on behalf of all other persons
  13 similarly situated,                       DEFENDANTS’ OBJECTIONS TO
                                               AND REQUEST TO STRIKE OR
  14               Plaintiff,                  DISREGARD PLAINTIFF’S
                                               UNAUTHORIZED AND IMPROPER
  15        vs.                                RESPONSES TO REPLY STYLED AS
                                               (1) WRITTEN OBJECTIONS TO
  16 WATKINS AND SHEPARD                       PORTIONS OF DEFENDANTS’
     TRUCKING, INC., a Montana                 REPLY BRIEF [Dkt. #20] AND (2)
  17 corporation, SCHNEIDER NATIONAL RESPONSE TO DEFENDANTS’
     CARRIERS, INC., a Nevada                  RESPONSE TO PLAINTIFF’S
  18 corporation, and DOES 1 through 100,      OBJECTIONS TO EVIDENCE [Dkt.
     inclusive,                                #22]
  19
                     Defendants.
  20                                            Date:     May 4, 2020
                                                Time:     1:30 p.m.
  21                                            Crtrm:    6A
                                                Judge:    Hon. Philip S. Gutierrez
  22

  23

  24

  25

  26

  27

  28

       130174027.3
            DEFENDANTS’ OBJECTIONS TO AND REQUEST TO STRIKE OR DISREGARD PLAINTIFF’S
                        UNAUTHORIZED AND IMPROPER RESPONSES TO REPLY
Case 5:19-cv-02158-PSG-KK Document 23 Filed 04/24/20 Page 2 of 4 Page ID #:379




   1            Defendants Watkins and Shepard Trucking, Inc. and Schneider National
   2 Carriers, Inc. (collectively, “Defendants”) hereby object to and request that the Court

   3 strike or disregard Plaintiff Alejandro Romero’s unauthorized and improper

   4 responses to Defendants’ Reply [Dkt. #19], which he has surreptitiously styled as: (1)

   5 Plaintiff’s Written Objections to Portions of Defendants’ Reply Brief on the Basis

   6 That It Is Not Supported By the Evidence Provided and Citations to That Evidence

   7 Are Likely to Mislead the Court (hereinafter, the “Objections to the Reply”) [Dkt.

   8 #20]; and (2) Plaintiff’s Written Response to Defendants’ Response to Plaintiff’s

   9 Objections to Evidence in Support of Defendants’ Motion to Compel Arbitration

  10 (hereinafter, the “Response to Response to Evidentiary Objections”) [Dkt. #22].

  11            To that end, on Monday, April 20, 2020, Defendants filed their Reply in
  12 Further Support of Motion to Compel Individual Arbitration of Plaintiff’s Claims and

  13 Stay Proceedings Pending Ruling on Motion and Completion of Arbitration (the

  14 “Reply”). See L.R. 7-10 (setting forth timing for filing reply briefs). Three days

  15 later, in the early morning hours of April 23, 2020, Plaintiff then filed three

  16 documents in response to the Reply, including his so-called Objections to the Reply

  17 and Response to Response to Evidentiary Objections.           See Dkt. #20-#23. These
  18 filings patently violate L.R. 7-10, which provides, in relevant part, that “[a]bsent

  19 written order of the Court, the opposing party [here, Plaintiff] shall not file a

  20 response to the reply.” L.R. 7-10 (emph. added).1 Both the Objections to the Reply

  21

  22            1
                Courts within this district routinely strike a response to a reply filed without
       the Court’s prior written consent. See, e.g., Bey v. Geiser, 2019 WL 4422678, at *1
  23   n.1 (C.D. Cal. July 24 2019) (Bernal, J.) (striking sur-reply filed by plaintiff without
       leave of court in response to defendant’s motion to dismiss); California Pharmacy
  24   Mgmt., LLC v. Redwood & Cas. Ins. Co., 2009 WL 3514571, at *11 (C.D. Cal. Oct.
       26, 2009) (Carter, J.) (same): see also, e.g., Experian Information Solutions, Inc. v.
  25   LifeLock, Inc., 2009 WL 10699438, at *1 (C.D. Cal. Aug. 28, 2009) (Guilford, J.)
       (declining to consider supplemental brief filed by moving party in support of motion
  26   without leave of court). Notably, L.R. 7-10 does not only prohibit an opposing party
       from filing a response to a reply actually identified as a supplemental brief or sur-
  27   reply; it prohibits an opposing party from filing any document in response to a
       reply absent the Court’s prior written consent. See, e.g., Shinde v. Nithyananda
  28   Found., 2013 WL 1953707, at *2 (C.D. Cal. May 10, 2013) (Bernal, J.) (declining to
       130174027.3                                1
            DEFENDANTS’ OBJECTIONS TO AND REQUEST TO STRIKE OR DISREGARD PLAINTIFF’S
                        UNAUTHORIZED AND IMPROPER RESPONSES TO REPLY
Case 5:19-cv-02158-PSG-KK Document 23 Filed 04/24/20 Page 3 of 4 Page ID #:380




   1 and the Response to Response to Evidentiary Objections constitute responses to the

   2 Reply filed without leave of Court (and additional sur-reply briefs in opposition to

   3 Defendants’ Motion). See, e.g., Moreno v. Baca, 2002 WL 338366, at *2 n.3 (C.D.

   4 Cal. Feb. 25, 2002) (Collins, J.).

   5            First, Plaintiff’s Objections to the Reply are, on their face, a sur-reply response
   6 to Defendants’ Reply. See Dkt. #20. Indeed, Plaintiff admits that he is “objecting” to

   7 portions of the Reply “on the basis that [those portions] are not supported by the

   8 evidence provided and citations to that evidence are likely to mislead the Court.” See

   9 id., p. 1. He then proffers argument as to why he believes that certain of Defendants’

  10 arguments made in its Reply are not supported by evidence.                 See id., pp. 2-3.
  11 Plaintiff’s so-called Objections to the Reply are “plainly a sur-reply” filed without

  12 leave of court, which is prohibited by L.R. 7-10. See von Saher v. Norton Simon

  13 Museum of Art at Pasadena, 862 F.Supp.2d 1044, 1045 n.1 (C.D. Cal. 2012) (Walter,

  14 J.), rev’d and remanded on other grounds, 754 F.3d 712 (9th Cir. 2014) (finding

  15 “Objections to Certain Portions of Defendants’ Reply Brief” was “plainly a sur-reply,

  16 which is flatly prohibited by the Local Rules,” and striking the filing); see also

  17 Moreno, 2002 WL 338366, at *2 n.3 (denying motion to strike portions of the reply

  18 on the ground that it was an “improper filing” under L.R. 7-10). Accordingly, the

  19 Objections to the Reply should be stricken.

  20            Similarly, Plaintiff’s Response to Response to Evidentiary Objections is
  21 plainly a surreptitious sur-reply setting forth further argument in opposition to

  22 Defendants’ Motion. See Dkt. #22. In further support of his evidentiary objections

  23 filed with his Opposition [Dkt. #16], and in further opposition to Defendant’s

  24

  25
       consider second request for judicial notice filed by the plaintiff in response to reply
  26 on the grounds that L.R. 7-10 prohibited the plaintiff “from filing a response to a
       reply absent the Court’s prior written consent”); A-1 Transmission Auto. Tech., Inc. v.
  27 AMCO Ins. Co., 2012 WL 1534466, at *3 (C.D. Cal. Apr. 27, 2012) (Lew, J.)
       (striking proposed order “that [was] the equivalent of a surreply” filed in response to
  28 reply as “a violation of Local Rule 7-10”).
       130174027.3                                   2
            DEFENDANTS’ OBJECTIONS TO AND REQUEST TO STRIKE OR DISREGARD PLAINTIFF’S
                        UNAUTHORIZED AND IMPROPER RESPONSES TO REPLY
Case 5:19-cv-02158-PSG-KK Document 23 Filed 04/24/20 Page 4 of 4 Page ID #:381




   1 Motion, Plaintiff uses the Response to Response to Evidentiary Objections to argue

   2 that Defendants’ evidence submitted in support of its Motion “cannot justify their

   3 motion to compel arbitration.”         See, e.g., Dkt. #22 at 8:9-11. For example, with
   4 respect to Plaintiff’s Objection No. 2, Defendants responded that Plaintiff’s

   5 evidentiary objections did not dispute the authenticity of records from Defendants’

   6 online learning system proffered in Ms. Prestine-Dommer’s declaration. See id., pp.

   7 4-9.        In his “response to response,” Defendant cites to and quotes from his
   8 Opposition.        Id. at 8:12-9:15.    At a minimum, the Response to Response to
   9 Evidentiary Objections is a response to Defendants’ Reply, which was filed without

  10 leave of Court, and it should be stricken as such. See, e.g., A-1 Transmission Auto.

  11 Tech., Inc., 2012 WL 1534466, at *3 (striking proposed order filed in response to

  12 reply that was “the equivalent of a surreply”).

  13            For the foregoing reasons, Defendants respectfully request that the Court strike
  14 (or, at the very least, disregard) Plaintiff’s unauthorized and improper responses to

  15 Defendants’ Reply, styled as the Objections to the Reply [Dkt. #20] and Response to

  16 Response to Evidentiary Objections [Dkt. #22].

  17

  18 DATED: April 24, 2020                    MCGUIREWOODS LLP
  19                                          By:       /s/ Matthew C. Kane
                                                        Matthew C. Kane
  20                                                    Sabrina A. Beldner
                                                        Amy E. Beverlin
  21                                                    Ashley R. Li
  22                                                Attorneys for Defendants
  23

  24

  25

  26

  27

  28
       130174027.3                                  3
            DEFENDANTS’ OBJECTIONS TO AND REQUEST TO STRIKE OR DISREGARD PLAINTIFF’S
                        UNAUTHORIZED AND IMPROPER RESPONSES TO REPLY
